Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 11, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessions (US 2012/0190460 A1).
As per claim 1, Sessions discloses a system for providing feedback in response to a video game, the system comprising: a game controller configured to generate a wireless communication and including a first transmitter configured to transmit a first signal ([0005], [0029]); and  a vest configured to provide feedback in response to receiving the wireless communication from the game controller, the vest including: a first receiver configured to receive the first signal from the first transmitter (see fig. 1); and a first feedback circuit configured to provide feedback in response to the first signal ([0005]-[0009]).
As per claim 2, Sessions discloses the system according to claim 1, wherein the first feedback circuit includes at least one circuit configured to actuate a first plurality of motors (see figs 3 & 4).

As per claim 13, Sessions discloses the system according to claim 1, wherein the vest further includes a first infrared filter disposed between the first receiver and the first transmitter (inherent features).
As per claim 14, Sessions discloses the system according to claim 1, wherein the vest further includes a rechargeable battery (inherent features).
As per claim 15, Sessions discloses the system according to claim 1, wherein the first transmitter is selected from the group consisting of a WIFI transmitter, a Bluetooth transmitter, a Near Field Communication transmitter, and an Infrared transmitter (inherent features).
As per claim 16, Sessions discloses a video gaming vest configured to provide feedback in response to receiving a wireless communication from a game controller, the vest comprising: a first receiver configured to receive a first signal from a game controller ([0005]-[0009]); a second receiver configured to receive a second signal from a game controller ([0005]-[0009]); a first feedback circuit configured to provide feedback in response to the first signal, the first feedback circuit being disposed on a first portion of the vest (see fig. 5, 72); and a second feedback circuit configured to provide feedback in response to the second signal, the second feedback circuit being disposed on a second portion of the vest (see fig. 5, 70).
As per claim 20, the vest according to claim 16, further comprising a first infrared filter disposed between the first receiver and the first transmitter (inherent features).
Allowable Subject Matter
4.	Claims 3-10, 12 and 17-19 would be allowable if rewritten to overcome the 35 USC 102 rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claims 3-9, the system according to claim 1, wherein the game controller further includes a second transmitter configured to transmit a second signal, and the vest further includes a second receiver configured to receive the second signal from the second transmitter. 
As per claim 9, the system according to claim 8, wherein each motor of the first plurality of motors includes a shaft and a weight disposed on the shaft, and each motor of the second plurality of motors includes a shaft and a weight disposed on the shaft of the motor of the second plurality of motors.
As per claim 10, the system according to claim 1, wherein the game controller further includes a plurality of motors configured to provide feedback in response to action occurring during execution of the video game, wherein each motor of the plurality of motors includes a shaft and a weight disposed on the shaft.
As per claim 12, the system according to claim 1, wherein the first feedback circuit includes a processor and a memory operatively coupled to the processor, the memory having stored thereon instructions which when executed by the processor cause actuation of a plurality of motors in response to the first signal.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715